DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 5-7 have been amended.  Claims 1-10 are pending in the instant application.  Claims 9, and 10 are withdrawn.   Claims 1-8 are under examination on the merits. 
 
Response to Amendment
The Amendment by Applicants’ representative Mr. John W. Bailey on 12/02/2020 has been entered.   

Response to Arguments/Amendment
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 by further limiting the polyester resin of the claimed asphalt composition having a number average molecular weight in the range 3000 through 8000 obviates the rejection of claims 1-3 and 8.  The rejection is hereby withdrawn.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, but not sufficient to overcome the rejection.  The previously cited the `996 patent and the `508 patent as a whole would have rendered amended claims 1-8 obvious.  In terms of Applicants’ argument of unexpected properties of storage stability disclosed in Table 2 of the specification, there is nothing of unexpected because the `996 patent teaches the asphalt coating compositions are suitable for coating structures such as pipes, tubes, conduits and the like, see col. 1, lns. 4-9.   One ordinary skilled in the art would have known that the asphalt coating compositions suitable for coating structures such as pipes, tubes, conduits and the like must have properties of storage stability.   In addition, the `508 patent discloses a bituminous composition comprises the maintained.

The following rejection is necessitated by the amendment filed 12/02/2020:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,738,996 to Vonk et al. (“the `996 patent”) in view of U.S. Patent No. 4,994,508 to Shiraki et al. (“the `508 patent”).

Amended claim 1 is drawn to an asphalt composition comprising asphalt, 0.5 through 30 parts by mass based on 100 parts by mass of the asphalt of a polyester resin having a number average molecular weight in the range 3000 through 8000, said polyester resin comprising an alcohol component-derived constituent unit and a carboxylic acid component-derived constituent unit, wherein the alcohol in the alcohol component-derived constituent unit has from 2 through 8 hydroxyl groups and wherein the carboxylic acid in the carboxylic acid component-derived constituent unit is a C3-C10 aliphatic dicarboxylic acid, an aromatic dicarboxylic acid, a trivalent to hexavalent carboxylic acid, or an acid anhydride or C1-C3 alkyl ester thereof, and
1 through 80 parts by mass based on 100 parts by mass of the polyester resin of a dispersant selected from the group consisting of a polyamide amine or a salt thereof, a polycarboxylic acid or a salt thereof, a high-molecular weight unsaturated acid ester, a modified polyurethane, a modified polyester, a modified poly(meth)acrylate, a (meth)acrylic copolymer, a naphthalene-sulfonic acid formalin condensate, a polyoxyethylene alkylamine, and an alkanolamine.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `996 patent discloses an asphaltic coating composition (a) 80 to 99% w of a bitumen component; (b) 1 to 20% w of an elastomer; (c) 1 to 60% w of a hydrocarbon resin which has been modified to contain carboxyl, carboxylic anhydride, hydroxyl and/or amino groups; and (d) 1 to 100% w of an inorganic filler, the weight percentages being based on the total weight of the bitumen component and elastomer, is suitable for coating structures. See Abstract.  The `996 patent discloses the elastomer used in the composition of the invention is not restricted to these particular polymers or copolymers, and suitable elastomers include polyesters, see col. 2, lns. 54-61.  The `996 patent discloses the modified hydrocarbon resin (i.e. dispersant) are suitably prepared by treating a hydrocarbon resin with a carboxylic acid or anhydride, or an unsaturated hydroxyl- or amino-group-containing compound, or by composition II, which contained a Middle East propane bitumen having a softening point of 53 °C and a penetration of 30 to 35 dmm at 25 °C. (48.5%w); a polystyrene-polybutadiene-polystyrene block copolymer having an average number molecular weight of about 16,000-140,000-16,000 (7.5%w); and slate dust with 96%w of the particles having a size of from 20 to 149 μm (30%w). The balance, (14%w), was a thermoplastic petroleum resin based on cycloaliphatic and alkyl aromatic compounds with a resin which has been modified by treatment with maleic anhydride, to yield a carboxyl-group containing resin having an acid value of 11 mgeq KOH/g, see col. 4, ln.48 through col. 5, ln.2.
  
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 1 and the composition II of the Example of the `996 patent is that the prior art does not teaches the polyester resin having a number average molecular weight in the range 3000 through 8000.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claim 1 would have been obvious over the `996 patent because the difference is further taught and/or suggested by the `508 patent.  The `508 patent teaches a bituminous composition comprises the copolymer of polyesters having molecular weights preferably 5,000 to 50,000, which have excellent low temperature properties and heat aging resistance (i.e. storage stability), see col. 1, lns. 20-40, and col. 14, lns. 48-49.  One ordinary skilled in the art would have known that the asphalt coating compositions suitable for coating structures such as pipes, tubes, conduits and the like must have properties of storage stability.
In re  Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38.  It would have been obvious for one ordinary skilled in the art to try different recrystallization temperature and duration with a predictable result.  It is "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at ___, 82 USPQ2d at 1397.  Therefore, in looking at the instant claimed formulation as a whole, the claimed process would have been suggested to one skilled in the art and therefore, is obvious, absent evidence to the contrary.  

	In terms of claim 2, the `996 patent teaches that the dispersant is soluble in a solvent having an SP value of 10 (cal/cm)1/2 or less (see col.1, lns. 31-34), teaching that an asphaltic composition comprises a hydrocarbon resin dispersant. As such, since the `996 patent discloses a hydrocarbon resin, we would anticipate that it would be soluble in a solvent as claimed.) (MPEP 2112(V)).

In terms of claims 3-4, the `996 patent teaches the modified hydrocarbon resin (i.e. dispersant) are suitably prepared by treating a hydrocarbon resin with a carboxylic acid or anhydride, or an unsaturated hydroxyl- or amino-group-containing compound, or by polymerizing the unsaturated hydrocarbons which are to yield the hydrocarbon resin in the 

In terms of claim 5, the `508 patent teaches a bituminous composition comprises the copolymer of polyesters having molecular weights preferably 5,000 to 50,000, a slight degree of overlaping over the claimed range of 4000 through 5000.  However, optimization of the range of each components in the combined composition is a routine practice, not inventive practice.  It has been well established that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). 

In terms of claims 6-7, in view of the disclosure of the `996 patent and the `508 patent, optimization of the range of each components in the combined composition is a routine practice, not inventive practice.  It has been well established that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). 
 
In terms of claim 8 drawn to an asphalt mixture comprising the asphalt composition according to claim 1 and an aggregate (i.e. inorganic filler), the `996 patent inorganic filler, see Abstract.
Therefore, the prior art references as a whole would have rendered instant claims 1-8 obvious.  

Conclusions
Claims 1-8 are rejected.
Claims 9, and 10 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731